Citation Nr: 1548876	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder. 

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

The Veteran was previously represented by an Agent but revoked the power of attorney for the Agent.  The Board recognizes the Veteran as proceeding without a representative.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination to determine the nature and etiology of his current back disability or his acquired psychiatric disorder.  The VA treatment problem list reflects a diagnosis for degeneration of the intervertebral disc.  The Veteran contends that his back pain began in service after he was required to do extra exercises to lose weight.  He specifically contends that doing these extra exercises with his pes planus caused the pain in his back.  The November 1957 entrance examination shows pes planus.  Additionally, a service treatment record (STR) dated in November 1961 shows a complaint of back pain. 

With regard to the claim of service connection for an acquired psychiatric disorder, a November 2013 VA treatment note states that the Veteran has ongoing anxiety arising from concealing bed wetting during service.  A November 1957 Report of Medical History is positive for bed wetting.  

Therefore, a remand is necessary to obtain VA examinations to determine the nature and etiology of the Veteran's back disability and acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, as the Veteran is claiming entitlement to service connection for hypertension secondary to an acquired psychiatric disorder, the Board finds that the issue of entitlement to service connection for hypertension is intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, inasmuch as a grant of service connection for an acquired psychiatric disorder could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to service connection for hypertension must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's back disability was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's assertion that his exercising with his pes planus caused his current back disability.
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's assertions regarding anxiety and bed wetting during service, as well as his contention that his skin problems during service were a manifestation of a psychiatric disorder.
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide an opinion he or she should explain why.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




